
	

114 HR 1673 IH: Enterprise Secondary Reserve Taxpayer Protection and Government Accountability Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1673
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mrs. Blackburn introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 to establish a
			 secondary reserve fund for a housing enterprise under conservatorship to
			 protect taxpayers against loss in the event of a housing downturn, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Enterprise Secondary Reserve Taxpayer Protection and Government Accountability Act of 2015. 2.Secondary reserve Section 1362 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4612) is amended—
 (1)by striking the section designation and heading and inserting the following:  1362.Minimum capital levels and secondary reserve; (2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; and
 (3)by inserting after subsection (d) the following new subsection:  (e)Secondary reserve (1)EstablishmentNotwithstanding any other provision of law, rule, regulation, order, or agreement, the Director shall, by regulation, establish for any enterprise operating in conservatorship pursuant to section 1367 a secondary reserve fund and shall deposit in such fund from any revenues of the enterprise an amount equal to the amounts enumerated under subsection (a) for the enterprise.
 (2)MaintenanceAmounts in the secondary reserve fund shall be held in escrow by the enterprise until— (A)the Director uses such amounts pursuant to paragraph (3); or
 (B)the Director abolishes the secondary reserve fund pursuant to paragraph (4). (3)Availability of amountsIf the Director determines, in accordance with regulations issued under paragraph (5), that losses of an enterprise operating in conservatorship pursuant to section 1367 will exceed amounts available for the enterprise under subsection (a), (c), (d), or (f), the Director shall make a determination, in accordance with such regulation, whether to use funds held in the secondary reserve for the enterprise.
 (4)AbolishmentUpon the dissolution of the conservatorship of an enterprise, the Director shall abolish any secondary reserve established under paragraph (1) for the enterprise and amounts remaining in such reserve upon such abolishment shall revert to meet capital requirements under subsections (a), (c), (d), and (f) and then to earnings of the enterprise.
 (5)RegulationsThe Director shall issue regulations establishing— (A)standards and procedures for the establishment of a secondary reserve under paragraph (1);
 (B)standards and procedures that the Director will use to make the determinations under paragraph (3); and
 (C)procedures for abolishment of a secondary reserve under paragraph (4). (6)Treatment of secondary reserveAny secondary reserve established under this Act for an enterprise shall not be considered capital, a capital reserve, or otherwise an asset of the enterprise, other than as part of a capital restoration plan for the enterprise approved under section 1369C, during the pendency of a conservatorship for the enterprise..
 3.Effective dateThe amendments made by section 2 of this Act shall take effect upon the expiration of the 90-day period beginning on the date of the enactment of this Act and the Director of the Federal Housing Finance Agency shall issue the regulations required under section 1362(e)(5) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992, added by the amendment made by such section 2, before the expiration of such period.
		
